Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it’s not narrative.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Patent 10,695,937), herein referred to as Yu.  In regards to claim 1, Yu discloses a power tool comprising: a rotatable support arrangement (e.g. drive shaft  by riding along a curved wall of the conduit providing that debris exits the sub-volume travelling along a direction substantially parallel with the second axis (see Fig. 6B).

    PNG
    media_image1.png
    549
    826
    media_image1.png
    Greyscale

In regards to claim 2, Yu discloses wherein the first and second axes are orthogonal (indicated by dashed lines above).
In regards to claim 3, Yu discloses wherein the conduit has components of curvature in first and second orthogonal planes for guiding debris riding therealong between the inlet and the outlet of the sub-volume (as annotated above; the conduit curves from the inlet to the outlet).
In regards to claim 4, Yu discloses wherein a first component of curvature is in a vertical plane since the outlet from the sub-volume is located higher than the inlet thereto and a second component of curvature is along a horizontal plane (as annotated above; the conduit curves from the inlet to the outlet).
In regards to claim 13, Yu discloses wherein the shroud outlet opening (44) extends through a side wall of the shroud (through a wall of 10).

Claims 1-4, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz (DE102015008579).  In regards to claim 1, Franz discloses a power tool comprising: a rotatable support arrangement (e.g. 6 ) for supporting at least one cutting disc (tool disk 5) and being configured to be rotatably driven by an electric motor (11); a shroud (blade guard 2/ casing 10) for restricting the path of debris generated in use and defining a shroud outlet opening (35/39; fig. 3) through which debris can be sucked by a vacuum device; a sub-volume defined within the shroud (protective housing 1, 3), an outlet (near 49; fig. 3) from the sub-volume in fluid communication with the shroud outlet opening (35/39) and an inlet (near 43) thereto distal to the shroud outlet opening in fluid communication with remaining volume in the shroud; wherein the inlet to the sub-volume and the outlet from the sub-volume extend along first and second axes (see fig. 3) in different planes and a conduit (41) defining the sub-volume is configured so debris sucked through the sub-volume undergoes a change in direction by riding along a curved wall of the conduit providing that debris exits the sub-volume travelling along a direction substantially parallel with the second axis (see Fig. 3).
In regards to claim 2, Franz discloses wherein the first and second axes(45/41) are orthogonal (perpendicular to each other).
In regards to claim 3, Franz discloses wherein the conduit has components of curvature in first and second orthogonal planes for guiding debris riding therealong between the inlet and the outlet of the sub-volume (as annotated above; the conduit curves from the inlet to the outlet).

In regards to claim 13, Franz discloses wherein the shroud outlet opening (35/39) extends through a side wall of the shroud (back side wall fig. 6).
In regards to claim 14, Franz discloses wherein the power tool is a rotary cutting tool for cutting masonry.
In regards to claim 15, Franz discloses wherein the power tool is a wall chaser.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Patent 10,695,937), herein referred to as Yu in view of Rodriguez (U.S. Publication 2018/0326515). 
In regards to claim 5, Yu discloses wherein the shroud comprises a first shroud part (2) and a second shroud part (10) that are configured to move relative to each other (e.g. detachment).  Yu does not disclose at least hinge coupling for opening and closing the shroud.  Attention is also directed to the Rodriguez cutter.  Rodriguez discloses a 
In regards to claim 6, the modified device of Yu discloses wherein the first shroud part and the second shroud part are configured to move relative to each other via a single hinge coupling (E as modified by Rodriguez).
In regards to claim 7, the modified device of Yu discloses wherein the conduit is at least partially defined by a guide provided on one of the first and second shroud parts (2 and 10; see Figures 3 and 6; conduit/ guide is on both sides).
In regards to claim 8, the modified device of Yu discloses wherein the guide is coupled to one of the first and second shroud parts (2 and 10; see Figures 3 and 6; conduit/ guide is on both sides).
In regards to claim 9, the modified device of Yu discloses wherein the conduit is at least partially defined by first and second guide parts, the first guide part provided on the first shroud part and the second guide part provided on the second shroud part. (2 and 10; see Figures 3 and 6; conduit/ guide is on both sides).

In regards to claim 11, the modified device of Yu discloses wherein the first shroud part and the second shroud part (2 and 10 as modified) are maintained in a closed configuration by a securing mechanism that can be selectively released by a user (via fastener 14 Rodriguez).
In regards to claim 12, the modified device of Yu discloses wherein the sub-volume is a volume defined between an inner surface of the shroud and the guide (as annotated above).

Claims 5 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (DE102015008579) in view of Rodriguez (U.S. Publication 2018/0326515). 
In regards to claim 5, Franz discloses wherein the shroud comprises a first shroud part (1) and a second shroud part (3) that are configured to move relative to each other (e.g. detachment).  Franz does not disclose at least hinge coupling for opening and closing the shroud.  Attention is also directed to the Rodriguez cutter.  Rodriguez discloses a shroud for the cutter that is formed in two parts with a hinge E and then is fixed in place with a threaded element 14.  The hinged shroud accommodates a conduit path for a tube that allows for cooling material to be dispensed to the blade that is formed on both sides of the shroud.  The hinged shroud allows for an easier opening of the shroud to access the interior and the blade for cleaning or replacement purposes, rather than needing a separate tool to detach the two sides of 
In regards to claim 6, the modified device of Franz discloses wherein the first shroud part and the second shroud part are configured to move relative to each other via a single hinge coupling (E as modified by Rodriguez).
In regards to claim 7, the modified device of Franz discloses wherein the conduit (41) is at least partially defined by a guide (51) provided on one of the first and second shroud parts (1 and 3; see Figures 6 and 7; conduit/ guide is on both sides).
In regards to claim 8, the modified device of Franz discloses wherein the guide is coupled to one of the first and second shroud parts (1 and 3; see Figures 6 and 7; conduit/ guide is on both sides).
In regards to claim 9, the modified device of Franz discloses wherein the conduit  (41) is at least partially defined by first and second guide parts (51/51; figs  and 7), the first guide part provided on the first shroud part and the second guide part provided on the second shroud part. (see Figures 6 and 7; conduit/ guide is on both sides).
In regards to claim 10, the modified device of Franz discloses wherein at least one of the first and second guide parts are coupled to the shroud (1 and 3; see Figures 6 and 7; conduit/ guide is on both sides).
In regards to claim 11, the modified device of Franz discloses wherein the first shroud part and the second shroud part (1 and 3 as modified) are maintained in a 
In regards to claim 12, the modified device of Franz discloses wherein the sub-volume (41) is a volume defined between an inner surface of the shroud and the guide.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LAURA M LEE/Primary Examiner, Art Unit 3724